DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 ends with a comma instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nikaein, US Patent Publication 20130043247.
Re Claim 1, Nikaein discloses a tamper evident container [Fig 2] comprising: a cover portion [101] comprising a peripheral locking flange assembly [Fig 5]; a base portion [102] comprising an upper peripheral sealing edge [402] configured to substantially eliminate access to the peripheral locking flange assembly of the cover portion when the container is in the closed position [Fig 8]; and a tamper evident linkage structure [107] connecting the cover portion to the base portion comprising a wedged fracture tab [105] wherein the WFT is configured to produce access flaps [106] upon full fracture and removal of the tab from the cover and base portions of the container.	
Re Claim 3, Nikaein discloses the wedge fracture tab comprises an integrated non-frangible hinge [at 201; In Para 0027 of Applicant’s publication, Applicant defines “non-frangible scorelines” as “For clarity, non-frangible score line or perforations, given enough force or effort, may be torn, however not torn easily, e.g. without a tool, nor clearly torn, without distortion effects on the edges, in accordance with industry 
Re Claim 3, Nikaein discloses the peripheral locking flange assembly comprises an outwardly extending peripheral flange [504].
Re Claim 4, Nikaein discloses the peripheral locking flange assembly comprises a truncated recessed flange [Fig 5].
Re Claim 5, Nikaein discloses the wedged fracture tab is asymmetrically frangible [the tab is removed asymmetrically].
Re Claim 6, Nikaein discloses the asymmetrically frangible wedged fracture tab is configured with a contoured frangible score-line [the score-line of 107 is contoured].
Re Claim 7, Nikaein discloses the asymmetrically frangible wedged fracture tab is configured to produce access flaps [106] upon full fracture and removal of the tab from the cover and base portions of the container.
Re Claim 8, Nikaein discloses at least one of the access flaps is configured with a grip ridge [as shown in Fig 9].
Re Claim 9, Nikaein discloses an arced edge lock [the sealing edge is arced].
Re Claim 10, Nikaein discloses the cover portion further comprises a stacking ridge [ridge at the top of cover] configured to allow a second container to be stacked on top of the tamper evident container [a second container can be stacked on top and use ridge of 118 for placement. Applicant's invention is not to two identical stackable containers].
Re Claim 11, Nikaein discloses the base portion further comprises side ribs [ribs on the base portion, shown in Fig 3] engineered to add structural strength and stiffness to the tamper evident container.
Re Claim 12, Nikaein discloses the base portion further comprises at least one chamfered corner [all corners are chamfered; also similar to Applicant’s] engineered to improve material distribution.
Re Claim 13, Nikaein discloses the wedged fracture tab further comprises fracture enhancement buttons [texture of 105, shown in Fig 9; as described in Para 0075 of Applicant’s specification].
Re Claim 14, Nikaein discloses the shape of the container is selected from the group consisting of square, rectangle [Fig 9], round, elliptical, triangular, pentagon, hexagon, octagon, oval, quatrefoil, and curvilinear triangle.
Re Claim 15, Nikaein discloses the tamper evident container is comprised of plastic [Para 0047].
Re Claim 19, Nikaein discloses a tamper evident container [Fig 2] comprising: a cover portion [101] comprising a peripheral locking flange assembly [Fig 5], wherein the peripheral locking flange assembly comprises a truncated recessed flange [as shown in Fig 5]; a base portion [102] comprising an upper peripheral sealing edge [402] configured to substantially eliminate access to the peripheral locking flange assembly of the cover portion when the container is in the closed position [as shown in Fig 8]; and a tamper evident linkage structure [107] connecting the cover portion of the base portion comprising an asymmetrically frangible wedged fracture tab [105] with integrated non-frangible hinge [201] with a contoured frangible score-line [103], wherein the WFT is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikaein, US Patent Publication 20130043247, in view of, Solowiejko, US Patent 7021482.
Re Claims 16, 17, and 18, Nikaein discloses all the limitations substantially as claimed. Nikaein does not disclose the cover portion comprises distortion printed graphics, the base comprises distortion control printed graphics, and the printed graphics are two or more colors. However, Solowiejko discloses the printed graphics, as shown by the spoon in Fig 1, the printed graphics allow the manufacturer to place useful images that may relate to the product in the container. Although, Solowiejko does not explicitly disclose the graphics having two or more colors. MPEP 2144 discloses that aesthetic design changes are not, alone, distinct over the prior art. In the instant application, the use of colors, two or more, is an aesthetic design change, because the colors do not provide any mechanical function to the invention. Therefore, it would have been obvious to one of ordinary skill in the art to use two or more colors for the printed graphics, to match company logos or other images.
Re claim 10, Nikaein discloses A method of improving tamper security of a tamper evident container except comprising the steps of incorporating an advanced tamper alert system which comprises a multi-color indication of tampering, wherein the tamper evident component of the tamper evident container includes printed graphics that are a different color than the container regions adjacent to the tamper evident component, such that the tamper security of the tamper evident container is improved.
However, Solowiejko discloses the printed graphics, as shown by the spoon in Fig 1, the printed graphics allow the manufacturer to place useful images that may relate to the product in the container. Although, Solowiejko does not explicitly disclose the graphics having two or more colors. MPEP 2144 discloses that aesthetic design changes are not, alone, distinct over the prior art. In the instant application, the use of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733